Citation Nr: 1023339	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a left proximal tibia and fibula fracture prior 
to January 14, 2008.  

2.  Entitlement to a disability rating in excess of 40 
percent for a left proximal tibia and fibula fracture 
commencing January 14, 2008.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative spondylosis of the lumbosacral 
spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1983, September 1986 to September 1989, April 1990 to October 
1990, and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 30 percent for his residuals of a left leg fracture.  The 
Veteran initiated and perfected an appeal of this 
determination.  

This appeal also arises from a February 2007 rating decision 
which awarded the Veteran a compensable rating of 10 percent 
for a low back disability.  The Veteran also initiated and 
perfected an appeal of this rating determination.  

The Veteran originally requested a personal hearing before a 
Veterans Law Judge regarding these issues, but in a December 
2008 written statement, he withdrew his hearing request prior 
to any such hearing being afforded him.  

The issue of an increased rating for residuals of fractures 
of the left tibia and fibula is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent evidence of record indicates the Veteran's 
degenerative spondylosis of the lumbosacral spine results in 
narrowing at L3-4 and L4-5 and spurring at L5, with no 
significant neurologic or mechanical deficits.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative spondylosis of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VCAA notice requirements apply to all five 
elements of a service connection claim (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In an 
August 2006 letter, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the August 2006 letter 
provided him with the general criteria for the assignment of 
an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice 
was issued prior to the February 2007 adverse determination 
on appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded a VA medical 
examination in February 2007.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate 
for purposes of this appeal.  The Board is not aware, and the 
Veteran has not suggested the existence, of any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks an increased rating for his low back 
disorder.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  Where, however, an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2009).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2009).  

The Board long has recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court also held that 
staged ratings are also appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  As such, the Board 
will consider whether staged ratings are appropriate to the 
pending appeal.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran currently has a 10 percent rating for his 
degenerative spondylosis of the low back.  The criteria for 
evaluating disabilities of the spine are contained in a 
General Rating Formula for Diseases and Injuries of the 
Spine.  The formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings are assigned:  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
42 (2009).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).  

In addition to the General Rating Formula for Diseases and 
Injuries of the Spine, spinal disorders may be evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that when intervertebral 
disc syndrome is productive of incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever results in a higher evaluation for that 
segment.

Upon receipt of the Veteran's claim, he was afforded VA 
orthopedic examination in February 2007.  He reported a daily 
low back pain, especially with lifting or bending.  His pain 
was moderate in intensity.  The Veteran, however, denied any 
history of hospitalization or surgery for his low back 
disability.  He was then employed on a full-time basis, and 
reported less than one week lost from work in the past year 
due to his low back disorder.  On objective examination, the 
Veteran's spine was normal in appearance, without kyphosis, 
flattening, lordosis, or scoliosis.  No neurological deficits 
in sensory or reflex response were noted.  Range of motion 
testing indicated forward flexion to 90 degrees, extension to 
20 degrees, lateral flexion to 40 degrees bilaterally, and 
lateral rotation to 35 degrees bilaterally.  The Veteran 
reported pain on flexion and extension; however, the examiner 
did not note any additional limitation of motion due to pain, 
pain on use, repetitive motion, incoordination, weakness, 
fatiguability, or related factors.  June 2005 X-rays 
displayed absence of the 12th ribs, along with degenerative 
spondylosis at L3-4 and tiny spurs at L5.  

VA outpatient treatment records also confirm the Veteran's 
reports of pain of the low back, especially with use, and are 
consistent with the findings noted on VA orthopedic 
examination in February 2007.  The Veteran contends in his 
written statements that his low back pain has increased in 
recent years, impairing his mobility and ability to perform 
everyday tasks of living.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent for his 
degenerative spondylosis of the lumbosacral spine.  The 
Veteran has not displayed forward flexion of the 
thoracolumbar spine of 60 degrees or less, a combined range 
of motion of 120 degrees or less, or muscle spasm or guarding 
severe enough to result in an abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis, as 
would warrant a 20 percent rating under the general criteria 
for spinal disorders.  Furthermore, no examiner has indicated 
that the Veteran has additional limitation of motion due to 
such factors as pain, pain on use, weakness, fatiguability, 
incoordination, or related factors.  See DeLuca, 8 Vet. 
App. at 202.  Although the Veteran does have an abnormal gait 
and uses a cane, no examiner has suggested this is due to his 
degenerative spondylosis; rather, the record indicates the 
Veteran has had prior service-connected fractures of the left 
tibia and fibula, resulting in a leg length discrepancy.  

Additionally, evaluation of the Veteran's disability under 
the criteria for intervertebral disc syndrome would not 
result in a higher rating of 20 percent or more, as he does 
not experience incapacitating episodes of 2 weeks or more in 
a 12 month period, according to the February 2007 VA 
examination report.  Additionally, as the Veteran has not 
displayed a degree of impairment in excess of his currently 
assigned rating at any time during the pendency of this 
appeal, a staged rating is not warranted.  See Hart, 21 Vet. 
App. 505.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  See 
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for 
an increased rating includes consideration of whether a total 
disability rating by reason of individual unemployability is 
warranted under the provisions of 38 C.F.R. § 4.16).  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2009).  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
Diagnostic Codes for the disability at issue.  The Board 
observes the Veteran has remained employed during the 
pendency of this appeal, and has required neither extended 
hospitalization or frequent absences from work secondary to 
his low back disorder.  Furthermore, no examiner has stated 
the Veteran's low back disability alone is the cause of any 
marked interference with employment.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  The Board does not find that the 
schedular criteria have been inadequate for rating the 
manifestations of the service-connected disability.  See 38 
U.S.C.A. § 1155 (Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.).  For these reasons, 
referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating in excess 
of 10 percent is not warranted for the Veteran's degenerative 
spondylosis of the lumbosacral spine.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative spondylosis of the lumbosacral spine is 
denied.  


REMAND

The Veteran also seeks an increased rating for his residuals 
of left leg fractures.  According to the medical evidence, he 
underwent an arthroscopy of the left knee in April 2009.  
Subsequent to this action, the Veteran has not been afforded 
a new VA orthopedic examination to determine the post-
surgical level of impairment resulting from his service-
connected disability.  Where the record does not adequately 
reveal the current state of the Veteran's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See 
38 U.S.C.A. § 5103A (West 2002); Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, this issue must be remanded 
for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine his 
current degree of disability resulting 
from his left leg fractures.  He must be 
given adequate notice of the date and 
place of any requested examination.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, including X-rays if found 
necessary by the examiner, should be 
accomplished.  The examiner should 
indicate complete range of motion in 
degrees for the left knee and ankle, and 
whether the Veteran experiences additional 
functional loss as a result of painful 
motion, instability, weakness, or lack of 
endurance of the left leg joints.  The 
examiner should also indicate the presence 
and severity of any lateral instability or 
recurrent subluxation in the knee.  Any 
other impairment related to the Veteran's 
fractures should also be noted for the 
record.  The clinical findings and reasons 
upon which any opinion is based should be 
clearly set forth.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


